Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 11/15/2021. No claims have been added. Claims 6, 17 and 22 have been canceled. No claims have been amended. Claims 1-5, 7-16 and 18-21 are now pending in this application. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathenson et al. (Pub.No.: 2017/0236131 A1) in view of Wasserblat et al. (Pub.No.: 2008/0189171 A1) and further in view of Khoury et al. (Pub. No.: 2019/0026786 A1).

Regarding claim 1, Nathenson teaches a system (reads on system 100 which includes integrated business system 102 and enterprise network 104, see Fig. 1 and corresponding text) for providing dialogue monitoring and communications (see abstract), comprising:
one or more data stores to store and manage data within a network (reads on database as discussed in [0011 and 0050]);
one or more servers to facilitate operations using information from the
one or more data stores  (this can read on server 114 and/or server 116 as discussed in [0073 and 0075]);
an analytics system (reads on analysis module, [0074] see also, [0045 and 0049-0050]) that communicates with the one or more servers and the one or more data stores to provide dialogue monitoring and communications in the network, the analytics system comprising:
a data access interface [0077]to:
receive data associated with a customer-initiated event from a data
source (reads on customer viewing product or clicking on a product, see [0104]);
a processor (reads on processors that may perform various functions, methods, processes, or operations, see [0077]) to:
identify a category type associated with the customer-
initiated event (reads on determining sale that the customer is interested in [0052]);
identify a stage associated with the customer-initiated

calculate a metric based technique based on the customer-initiated event, the identified category type, and the identified stage (see [0117-0120]); and
an output interface to transmit, to a user device, at least one of the
customer-initiated event, the category type, the stage, the metric, and the recommendation in a dashboard (reads on recommendation discussed in [0120] based on the analysis done see [0118-0119] and [0057]).

Nathenson features already addressed in the above rejection. Nathenson does not specifically teach “wherein the customer initiated event pertains to a transaction characterized by multiple stages that include at least a start stage, an intermediate stage, and a closure stage” and “wherein the stage for the customer initiated event is identified from one of the multiple stages characterizing the transaction”.

However, Wasserblat teaches in FIG. 4, showing an exemplary format for defining criteria. FIG. 4 shows three examples, “greeting” example 404, "cancel account" criteria 408 and "anger" criteria 412. The criteria can be generated by a dedicated user interface, filling forms, generating an XML file or any other option. A user, who is preferably an evaluator, market analyst, customer care manager or any other person responsible for viewing analysis, a person in charge of defining categories and criteria, an employee of a third party member supplying services to the organization, or the like is defining the criteria. Each criterion is preferably assigned a name, such as "Greeting" 412, "Cancel Account" 416 or "Emotion" 420. A type is chosen for each criterion, such as "Words" 414 or 418, or "emotion" 422. Each 404 can be start stage, 408: could be inter and 412 could be end (also [0023] which calculates time from start or from the end of the interaction). 

 Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of defining stages of interactions, as taught by Wasserblat, into the teachings of Nathenson in order to provide efficiency and convenience when analyzing, monitoring and managing received transactions within the Business  Enterprise. 

Nathenson and Wasserblat features already addressed in the above rejection. Neither Nathenson nor Wasserblat alone or in combination specifically teach calculating metric “using an artificial intelligence (Al)”. 

However, Khoury teaches the use of artificial intelligence (Al) in collecting, generating, evaluation and distribution of information, see [0010 and 0054]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing artificial intelligence (Al), as taught by Khoury, into the teachings of Nathenson in view of Wasserblat in 

Independent claim 13 is rejected for the same reasons addressed in independent claim 1. 

Regarding claim 2, the combination of Nathenson, Wasserblat and Khoury teaches wherein the processor generates a recommendation based on the calculated metric, wherein the recommendation, which when acted upon, improves a customer journey and experience (see Nathenson [0002]).

Regarding claims 3 and 14, the combination of Nathenson, Wasserblat and Khoury teaches wherein the customer-initiated event comprises at least one of viewing a merchant webpage (reads on customer viewing product a product, see Nathenson [0104]), clicking a link on a merchant webpage (reads on customer clicking on a product, see Nathenson [0104], interacting with a mobile application, interacting with a customer representative, posting on social media associated with a merchant, and responding to merchant marketing.

Regarding claims 4 and 15, the combination of Nathenson, Wasserblat and Khoury teaches wherein the data source comprises at least one of a web or online source (reads on online sale, see Nathenson [0082]), a mobile device or application, a call center, and a retail system.

one of sales (reads online sale, see Nathenson [0082]) and maintenance.

Regarding claims 7 and 18, the combination of Nathenson, Wasserblat and Khoury teaches wherein the metric comprises at least one of key performance indicators (KPIs) associated with the customer-initiated event (this reads on customer’s behavior, see Nathenson [0120]), a frequent customer behavior, a customer trend or pattern, a customer journey pain point prediction, and a new customer touchpoint or channel.

Regarding claims 8 and 19, the combination of Nathenson, Wasserblat and Khoury teaches wherein the Al-based technique comprises at least one of clustering (see Nathenson [0120]), classification, pattern mining, logistic regression, decision tree, random forest, semantics, and knowledge graph analysis.

Regarding claims 9 and 20, the combination of Nathenson, Wasserblat and Khoury teaches wherein the recommendation comprises a strategy for at least one of customer retention, marketing, management, branding, customer service (see discussion for providing recommendation and customer service in Nathenson [0004 and 0012]), service renewal, and adjacent goods or services.

Regarding claims 10 and 21, the combination of Nathenson, Wasserblat and Khoury teaches wherein the dashboard is part of the user device to deliver multimedia data to a user 

Claim 11 recites “wherein the analytics system comprises a configuration interface to: receive configuration data; associate a user-defined category to an event based on the configuration data; and associate a user-defined stage to an event based on the configuration data”. Note that Nathenson teaches example environments in which an embodiment of the invention may be implemented include devices (including mobile devices), software applications, systems, apparatuses, networks, or other configurable components that may be used by multiple users for data entry, data processing, application execution, data review, etc. and which have user interfaces or user interface components that can be configured to present an interface to a user (see Nathenson [0099]). 

Regarding claim 12, Nathenson teaches a system for providing dialogue monitoring and communications (reads on system 100 which includes integrated business system 102 and enterprise network 104, see Fig. 1 an corresponding text), comprising:
a website user interface (reads on web based interface , see [0077]) to:
receive data associated with a customer-initiated event from a data source (reads on customer viewing product or clicking on a product, see [0104]), wherein:
the customer-initiated event comprises at least one of viewing a merchant webpage (reads on customer viewing a product, see [0104, clicking a link on a merchant webpage (reads on customer clicking on a product, see [0104]), interacting with a mobile application, interacting with a customer representative, posting on social media associated with a merchant, and responding to merchant marketing; and

a visual interactive interface (reads on dashboard, see [0057]) to:
track a journey of a customer from a first communication channel
to a second communication channel from a customer-centric perspective (see [0077] ); and
display a multimedia dashboard for user interaction (see [0077]);
a customer segmentation subsystem (reads on subsystems shown in FIG. 5 are interconnected via a system bus 502, see [0147]) to:
identify a category type associated with the customer-initiated
event (reads on determining sale that the customer is interested in [0052]);
identify a stage associated with the customer-initiated event(reads on [0119-0120]);  and
calculate a metric based technique based on the customer-initiated event, the identified category type, and the identified stage; see [0117-0120]) and
a customer retention subsystem to:
generate a recommendation based on the calculated metric, wherein the recommendation, which when acted upon, improves a customer journey and experience (reads on recommendation discussed in [0120] based on the analysis done see [0118-0119] and [0057]).

Nathenson features already addressed in the above rejection. Nathenson does not specifically teach “wherein the customer initiated event pertains to a transaction characterized by multiple stages that include at least a start stage, an intermediate stage, and a closure stage” 

However, Wasserblat teaches in FIG. 4, showing an exemplary format for defining criteria. FIG. 4 shows three examples, “greeting” example 404, "cancel account" criteria 408 and "anger" criteria 412. The criteria can be generated by a dedicated user interface, filling forms, generating an XML file or any other option. A user, who is preferably an evaluator, market analyst, customer care manager or any other person responsible for viewing analysis, a person in charge of defining categories and criteria, an employee of a third party member supplying services to the organization, or the like is defining the criteria. Each criterion is preferably assigned a name, such as "Greeting" 412, "Cancel Account" 416 or "Emotion" 420. A type is chosen for each criterion, such as "Words" 414 or 418, or "emotion" 422. Each criterion may contain one or more events of the chosen type, preferably in the form of a table, such as tables 448, 452, or 456. The criteria definition preferably denotes how many of the events in the table should occur for a criterion to be met, such as 424, 428, 432, and the time from the start or from the end of the interaction in which they should occur, such as indications 436, 440 and 444. See [0023]. In other words, 404 can be start stage, 408: could be inter and 412 could be end (also [0023] which calculates time from start or from the end of the interaction). 

 Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of defining stages of interactions, as taught by Wasserblat, into the teachings of Nathenson in order to provide efficiency and convenience when analyzing, monitoring and managing received transactions within the Business  Enterprise. 


However, Khoury teaches the use of artificial intelligence (Al) in collecting, generating , evaluation and distribution of information , see [0010 and 0054]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing artificial intelligence (Al), as taught by Khoury, into the teachings of Nathenson in view of Wasserblat in order to provide faster and more accurate processing and analyzation of data within any business.     

Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652